Citation Nr: 9916581	
Decision Date: 06/16/99    Archive Date: 06/21/99

DOCKET NO.  93-07 939	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased evaluation for residuals of 
lumbosacral strain injury with traumatic degenerative 
changes, currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. P. Simpson, Associate Counsel


INTRODUCTION

The appellant served on active duty from November 1958 to 
November 1960 and an additional period for training in the 
Army National Guard for the State of Alabama from February 
1979 to July 1980.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a May 1992 rating decision of the 
Montgomery, Alabama, Department of Veterans Affairs (VA) 
Regional Office (RO).  In that decision, the RO continued the 
10 percent disability evaluation for residuals of lumbosacral 
strain injury with traumatic degenerative changes.  In a 
January 1997 rating decision, the RO granted a 20 percent 
evaluation for residuals of lumbosacral strain injury with 
traumatic degenerative changes.  In an October 1998 rating 
decision, the RO granted a 30 percent evaluation.  The Board 
remanded this claim in December 1994 and again in August 
1997.  The requested development has been accomplished, to 
the extent possible, and the case has been returned to the 
Board for further appellate review.

In May 1998, the appellant filed claims for service 
connection for the upper part of his spine, stating that he 
had pain in his arms and numbness in his hands.  In a January 
1999 rating decision, the RO denied service connection for 
pain in the arms and numbness in the hands.  The claims for 
service connection for pain in the arms and numbness in the 
hands have not been the subject of a notice of disagreement, 
a statement of the case, or a substantive appeal and absent 
such, the Board does not have jurisdiction over these claims.  
Rowell v. Principi, 4 Vet. App. 9 (1993); Roy v. Brown, 
5 Vet. App. 554 (1993).  An application that is not in accord 
with the statute shall not be entertained.  38 U.S.C.A. 
§ 7108 (West 1991).  Additionally, this Board Member cannot 
have jurisdiction of these issues.  38 C.F.R. § 19.13 (1998).

Furthermore, 38 U.S.C.A. § 7105 (West 1991) establishes a 
series of very specific, sequential, procedural steps that 
must be carried out by a claimant and the RO or other 
"agency of original jurisdiction" (AOJ) (see Machado v. 
Derwinski, 928 F.2d 389, 391 (Fed. Cir. 1991)) before a 
claimant may secure "appellate review" by the Board.  
Subsection (a) of section 7105 establishes the basic 
framework for the appellate process, as follows: 
"[a]ppellate review will be initiated by a notice of 
disagreement and completed by a substantive appeal after a 
statement of the case is furnished as prescribed in this 
section . . . ."  38 U.S.C.A. § 7105(a); see also Bernard v. 
Brown, 4 Vet. App. 384 (1994).  The steps required for the 
Board to have jurisdiction over these claim has not been 
satisfied.  More recently, when another part of VA argued 
that an issue over which the Board did not have jurisdiction 
should be remanded, the Court again established that 
jurisdiction must be considered.  Specifically, the Court 
would not remand a matter over which it had no jurisdiction.  
Hazan v. Gober, 10 Vet. App. 511 (1997).  

Review of the record reveals that the RO did not expressly 
consider referral of the case to the Chief Benefits Director 
or the Director, Compensation and Pension Service for the 
assignment of an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) (1998).  This regulation provides that to 
accord justice in an exceptional case where the schedular 
standards are found to be inadequate, the field station is 
authorized to refer the case to the Chief Benefits Director 
or the Director, Compensation and Pension Service for 
assignment of an extraschedular evaluation commensurate with 
the average earning capacity impairment.  The governing 
criteria for such an award is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked inference with employment 
or frequent periods of hospitalization as to render 
impractical the application of the regular schedular 
standards.  The United States Court of Appeals for Veterans 
Claims (formerly the United States Court of Veterans Appeals) 
(hereinafter "the Court")) has held that the Board is 
precluded by regulation from assigning an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1) in the first instance; 
however, the Board is not precluded from raising this 
question, and in fact is obligated to liberally read all 
documents and oral testimony of record and identify all 
potential theories of entitlement to a benefit under the law 
and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The 
Court has further held that the Board must address referral 
under 38 C.F.R. § 3.321(b)(1) only where circumstances are 
presented which the Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  Although the RO did not 
expressly consider 38 C.F.R. § 3.321(b)(1), the Board has 
reviewed the record with these mandates in mind and finds no 
basis for further action on this question.  VAOPGCPREC. 6-96 
(1996).


FINDING OF FACT

Residuals of lumbosacral strain injury with traumatic 
degenerative changes is currently manifested by no more than 
moderate limitation of function.


CONCLUSION OF LAW

Residuals of lumbosacral strain injury with traumatic 
degenerative changes is no more than 30 percent disabling.  
38 U.S.C.A. §§ 1155, 5107(b) (West 1991); 38 C.F.R. §§ 4.40, 
4.45, 4.59; Part 4, Diagnostic Code 5010-5295 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant claims that he deserves a 100 percent 
evaluation for his service-connected residuals of lumbosacral 
strain injury with traumatic degenerative changes.  He states 
that he cannot stand for any length of time, cannot walk 
without pain, cannot sit in one position very long, his foot 
gets numb, and that he becomes depressed because of the pain.

The Board finds that the appellant has submitted evidence 
which is sufficient to justify a belief that his claim for an 
increased evaluation for residuals of lumbosacral strain 
injury with traumatic degenerative changes is well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).  That is, his assertion 
that his service-connected disability has worsened raises a 
plausible claim.  See Proscelle v. Derwinski, 2 Vet. 
App. 629, 632 (1992).  During the pendency of the appeal, the 
RO increased the appellant's disability evaluation from 
10 percent to 20 percent and from 20 percent to 30 percent.  
The appellant has informed VA that he wants a 100 percent 
evaluation.  The appellant has been recently examined and his 
medical records have been obtained.  See Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).  All relevant facts 
on this issue have been properly developed and the duty to 
assist has been met.  38 U.S.C.A. § 5107(a).

Service connection for lumbosacral strain was granted by 
means of a February 1981 rating decision and assigned a 
10 percent disability evaluation.  In a January 1997 rating 
decision, the RO reclassified the service-connected 
disability as residuals of lumbosacral strain injury with 
traumatic degenerative changes and assigned a 20 percent 
evaluation.  In an October 1998 rating decision, the RO 
assigned a 30 percent evaluation.

In an April 1992 letter, Dr. William T. Weaver stated that 
the appellant's condition had gotten worse since his 1979 
injury.  He stated that the appellant's injury had resulted 
in degenerative disc disease.

The appellant had an RO hearing in February 1993.  The 
appellant stated that he had constant pain and that he had 
developed numbness in both lower extremities and was now 
wearing a TENS unit.  He stated that the TENS unit helped 
relieve his symptoms.  He reported that he had developed 
bladder and bowel dysfunctions.  The appellant stated that he 
was limited in all his daily activities and had pain with all 
activities.

The appellant underwent a VA examination in February 1993.  
The appellant reported pain in his back and down his right 
leg and into his toe.  The VA examiner stated that the 
appellant had a positive straight leg raising test.  The VA 
examiner noted that the appellant was wearing a TENS device.  
There was no postural abnormalities nor any fixed deformity.  
Examination of the musculature of the back revealed bilateral 
muscle spasm of the paraspinal muscles.  Range of motion 
revealed 50 degrees flexion, 30 degrees extension, 38 degrees 
left lateral flexion, 36 degrees right lateral flexion, and 
20 degrees rotation to the right and left.  The VA examiner 
stated that there was evidence of pain on motion and noted 
that the appellant had decreased right ankle reflex and 
numbness of the toe.  The diagnosis was protruding 
intervertebral disc.

In a February 1994 VA outpatient treatment report, the VA 
examiner noted that the appellant complained of low back 
pain.  A neurological examination revealed motor strength of 
5/5 throughout.  Sensory examination was intact to light 
touch.  Reflexes were 2+ in the lower extremities, except 
that it was 1+ in the right Achilles tendon.  The diagnostic 
impression was chronic pain.

In a January 1995 letter, Dr. Weaver stated that the 
appellant had been a patient since 1986 and that since that 
time, the appellant's problems related to degenerative disc 
disease had increased.  Dr. Weaver stated that the appellant 
had numbness and tingling in his legs and decreased sensation 
to pinprick.  His deep tendon reflexes were decreased.  Dr. 
Weaver stated that the appellant had been given muscle 
relaxants and anti-inflammatory drugs because of pain and 
muscle spasms.  He stated that the appellant was unable to 
sit or stand or bend without pain and that driving caused 
muscle spasms in the lower back with difficulty getting in 
and out of a vehicle.  Dr. Weaver stated, "In summary, [the 
appellant's] disability limits his ability to carry out his 
usual daily activities and certainly limits his ability to do 
any type [of] work."

In November 1996, the appellant underwent a VA examination.  
The appellant stated that if he sat or stood that it hurt and 
that he had to move around.  The VA examiner noted that the 
appellant walked with a marked limp favoring the right lower 
extremity and that he used a walking cane.  The VA examiner 
noted that the appellant was wearing a TENS unit.  The VA 
examiner stated that there was no fixed deformity in the 
appellant's spine.  Musculature of the back was adequate.  
Range of motion revealed 50 degrees flexion, 28 degrees 
extension, 14 degrees left lateral flexion, and 28 degrees 
right lateral flexion.  Evidence of pain on motion was 
slight.  The diagnosis was herniated lumbar intervertebral 
disc, moderately severe.  X-rays revealed mild discogenic 
degenerative changes.  There was no loss of disc height at 
any of the levels at the lumbar spine.

The appellant underwent a VA examination in May 1998.  The 
appellant complained of pain, weakness, stiffness, 
fatigability, and lack of endurance.  He stated that he took 
Motrin for the pain and wore a TENS unit.  The appellant 
stated that he had flare-ups all the time.  He stated that 
his flare-ups were precipitated by bending and alleviated by 
the TENS unit and a hard Board.  The VA examiner estimated 
that the flare-ups resulted in additional functional 
impairment of 10 percent.  Range of motion revealed 
50 degrees flexion, 20 degrees extension, 22 degrees right 
lateral flexion, and 17 degrees of left lateral flexion.  The 
VA examiner stated that motion stopped when pain started.  
The VA examiner stated that it was not possible to state at 
what point in the ranges of motion or spinal function was 
additionally limited by pain, fatigue, weakness, or lack of 
endurance.

The VA examiner stated, as to objective evidence of painful 
motion, that the appellant walked with a limp favoring the 
right side and that he got in and out of a chair cautiously.  
The VA examiner stated that there were no postural 
abnormalities or fixed deformities.  Examination of the 
appellant's musculature of the back was reported as 
satisfactory.  The VA examiner noted that the appellant had a 
TENS unit taped to his lumbar muscles.  The VA examiner 
stated that there were no neurological abnormalities 
detected.  The diagnosis entered was degenerative joint 
disease, lumbosacral spine, with loss of function due to 
pain.  The VA examiner added that the limitation of function 
of the lumbar spine was imposed by pain, weakness, and excess 
fatigability or incoordination.  The VA examiner stated that 
such was evidenced by the appellant's movements, grimacing, 
and groans.

Service-connected disabilities are rated in accordance with a 
schedule of ratings that are based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 
(1998).

A rating of 10 percent is warranted when limitation of motion 
of the lumbar spine is slight; 20 percent when limitation of 
motion is moderate, and 30 percent when limitation of motion 
is severe.  38 C.F.R. Part 4, Diagnostic Code 5292 (1998).  
Mild intervertebral disc syndrome warrants a 10 percent 
evaluation.  38 C.F.R. Part 4, Diagnostic Code 5293 (1998). 
Moderate intervertebral disc syndrome with recurring attacks 
warrants a 20 percent evaluation.  Id.  Evidence of severe 
intervertebral disc syndrome with recurring attacks and 
intermittent relief warrants a 40 percent evaluation.  Id.  
Evidence of pronounced intervertebral disc syndrome with 
persistent symptoms compatible with sciatic neuropathy, 
characteristic pain, demonstrable muscle spasm, absent ankle 
jerk, or other neurological findings appropriate to the site 
of the diseased disc and with little intermittent relief 
warrants a 60 percent evaluation.  Id.  Lumbosacral strain 
based on slight subjective symptoms provides a 0 percent 
evaluation, while pain on motion provides a 10 percent 
evaluation.  38 C.F.R. Part 4, Diagnostic Code 5295 (1998).  
Lumbosacral strain with muscle spasms provides a 20 percent 
evaluation.  Id.  Severe lumbosacral strain provides a 40 
percent evaluation.  Id. 

The Board must note that it will consider the appellant's 
service-connected residuals of lumbosacral strain injury with 
traumatic degenerative changes under Diagnostic Code 5293, 
which addresses intervertebral disc syndrome (as well as 
Diagnostic Codes 5292 and 5295).  In the December 1994 
remand, the Board noted that the question of whether the 
appellant was entitled to service connection for degenerative 
disc disease should be resolved prior to final appellate 
consideration of the increased evaluation issue.  While the 
case was on remand, the RO did not address whether 
degenerative disc disease was service connected.  In the 
August 1997 remand, the Board noted that the RO had not 
addressed whether degenerative disc disease was service 
connected and directed that the RO "must establish whether 
the disc disease is or is not service[ ]connected."  The 
requested development was not accomplished again.  The Board 
finds that another remand would be a waste of time and thus 
will consider the disc disease as part of the appellant's 
service-connected residuals of lumbosacral strain injury with 
traumatic degenerative changes, as Dr. Weaver's statement 
that the appellant's 1979 injury caused degenerative disc 
disease has not been refuted by a competent medical 
professional.

The Board also notes that the appellant entered a claim to 
the effect that his service-connected residuals of 
lumbosacral strain injury with traumatic degenerative changes 
was more severe than evaluated.  To that extent, he was 
correct, and the evaluation was increased from 10 percent to 
20 percent in January 1997, and from 20 percent to 30 percent 
in October 1998 and given the earliest effective date.  The 
appellant has informed VA that he is not satisfied with the 
30 percent evaluation.

After having reviewed the evidence of record, the Board 
concludes that the preponderance of the evidence is against 
an evaluation in excess of 20 percent for lumbosacral strain.  
The evidence of record has demonstrated that the appellant's 
lumbar spine is not ankylosed, and thus Diagnostic Code 5289 
is not for application.  See 38 C.F.R. Part 4, Diagnostic 
Code 5289 (1998).  In February 1993, the appellant stated 
that he had constant pain and had developed numbness in both 
lower extremities.  He stated that he had developed bladder 
and bowel dysfunction as well.  He underwent a VA examination 
during that month.  The VA examiner stated that the appellant 
had a positive straight leg raising test.  The appellant had 
bilateral muscle spasm of the paraspinal muscles.  Range of 
motion revealed 50 degrees flexion, 30 degrees extension, 
38 degrees left lateral flexion, 36 degrees right lateral 
flexion, and 20 degrees rotation to the right and left.  The 
VA examiner stated that there was evidence of pain on motion 
and noted that the appellant had decreased right ankle reflex 
and numbness of the toe.

In February 1994, motor strength was 5/5 throughout.  Sensory 
examination was intact to light touch.  Reflexes were 2+ in 
the lower extremities, except the right Achilles tendon, 
which was 1+.  In January 1995, Dr. Weaver stated that the 
appellant had numbness in his legs, decreased sensation to 
pinprick, and decreased deep tendon reflexes.  Dr. Weaver 
stated that the appellant could not stand or sit for long 
periods of time and would get muscle spasms from driving.  In 
November 1996, the VA examiner noted that the appellant 
walked with a marked limp and used a walking cane.  
Musculature of the back was adequate.  Range of motion 
revealed 50 degrees flexion, 28 degrees extension, 14 degrees 
left lateral flexion, and 28 degrees right lateral flexion.

In May 1998, the VA examiner estimated that flare-ups 
resulted in additional functional impairment of 10 percent.  
Range of motion revealed 50 degrees flexion, 20 degrees 
extension, 22 degrees right lateral flexion, and 17 degrees 
of left lateral flexion.  Motion was stopped when pain 
started.  The VA examiner noted that the appellant walked 
with a limp and that he got in and out of a chair cautiously.  
Musculature of the back was satisfactory, and there were no 
neurological abnormalities detected.  The VA examiner stated 
that limitation of function was imposed by pain, weakness, 
and excess fatigability or incoordination.  The Board finds 
that such evidence establishes no more than a 30 percent 
evaluation for the appellant's residuals of lumbosacral 
strain injury with traumatic degenerative changes.

The evidence does not warrant an evaluation greater than 30 
percent.  In reviewing the appellant's residuals of 
lumbosacral strain injury with traumatic degenerative changes 
under Diagnostic Code 5292, the evidence has not shown that 
his limitation of motion in the lumbar spine is severe.  See 
38 C.F.R. Part 4, Diagnostic Code 5292.  His flexion was 
consistently 50 degrees and extension was between 20 and 
30 degrees.  See id.  In reviewing the appellant's service-
connected disability under Diagnostic Code 5295, the evidence 
has not shown that the appellant's residuals of lumbosacral 
strain injury with traumatic degenerative changes is 
manifested by listing of the whole spine to the opposite 
side, a positive Goldthwait's sign, or marked limitation of 
forward bending in a standing position.  See 38 C.F.R. 
Part 4, Diagnostic Code 5295.  As stated above, the 
appellant's limitation of flexion has been 50 degrees.  The 
appellant does have arthritis, but the medical evidence has 
not established that he has loss of lateral motion in 
addition to the osteoarthritis.  See id.  

In considering the appellant's service-connected disability 
under Diagnostic Code 5293, the evidence has not shown that 
the appellant's residuals of lumbosacral strain injury with 
traumatic degenerative changes are any more than moderate.  
Examiners have commented on muscle spasm and decreased 
sensation in the right lower extremity.  The Board notes that 
the mere presence of recurring attacks does not warrant a 40 
percent evaluation because a moderate syndrome with recurring 
attacks warrants a 20 percent evaluation.  See 38 C.F.R. 
Part 4, Diagnostic Code 5293.  Although this Diagnostic Code 
is not a model of clarity, the distinction between the 20 
percent evaluation and the 40 percent evaluation must rest on 
the operative words "moderate" and "severe," rather than 
recurring attacks. See id.  The preponderance of the evidence 
establishes that the appellant does not have a severe disc 
syndrome.  The appellant's residuals of lumbosacral strain 
injury with traumatic degenerative changes has not been shown 
to be any more than 30 percent disabling.

Additionally, an increased evaluation may be based on either 
actual limitation of motion or the functional equivalent of 
limitation of motion due to less or more movement than 
normal, weakened movement, excess fatigability, 
incoordination, and pain on movement.  See DeLuca v. Brown, 
8 Vet. App. 202 (1995) (discussing 38 C.F.R. §§ 4.40, 4.45).  
It must be noted that in the October 1998 rating decision, 
the RO granted an additional 10 percent based on the 
appellant's functional loss due to pain.  At the November 
1996 examination, the VA examiner noted that the evidence of 
painful motion was slight.  In May 1998, the VA examiner 
noted that the appellant's flare-ups resulted in additional 
functional impairment of 10 percent and that the appellant's 
limitation of function of the lumbar spine was imposed by 
pain, weakness, and excess fatigability or incoordination.  
The appellant's limitation of motion has been shown to be no 
more than moderate, and the VA examiner noted that motion 
stopped when pain began.  Based on the VA examiner's findings 
in the October 1998 examination report, the appellant was 
granted an additional 10 percent.

Thus, the Board finds that considering pain, weakness, 
incoordination and excess fatigability, the appellant's 
residuals of lumbosacral strain injury with traumatic 
degenerative changes does not approximate the criteria for an 
evaluation in excess of 30 percent based on functional loss.  
See 38 C.F.R. §§ 4.40, 4.45.  The appellant already is above 
the minimum evaluation for the lumbar spine.  See 38 C.F.R. 
§ 4.59 (1998).  The VA examiner entered a percentage amount 
of 10 percent as to the appellant's additional functional 
impairment during flare-ups.  The Board finds that no more 
than an additional 10 percent evaluation is warranted here 
for the appellant's functional impairment.  The Board is 
aware of the VA examiner's diagnosis in November 1996 of 
herniated lumbar intervertebral disc, "moderately severe."  
However, it finds that the preponderance of the evidence does 
not support such finding of moderately severe.

The appellant is competent to report his symptoms; however, 
to the extent that he has described severe pain and 
functional impairment, the medical findings do not support 
his contentions or his testimony for a higher evaluation.  
The appellant's statements and testimony describe a more 
severe disability than what has been described by the VA 
examiners and Dr. Weaver.  The Board attaches far greater 
probative weight to the clinical findings of skilled, 
unbiased professionals than to the appellant's statements and 
testimony, even if sworn, in support of a claim for monetary 
benefits.  Taking the contentions into account and the 
medical findings, an evaluation in excess of 30 percent for 
residuals of lumbosacral strain injury with traumatic 
degenerative changes is not warranted.  To this extent, the 
preponderance of the evidence is against his claim and there 
is no doubt to be resolved.  38 U.S.C.A. § 5107(b) (West 
1991).  


ORDER

An increased evaluation for residuals of lumbosacral strain 
injury with traumatic degenerative changes is denied.



		
	LAWRENCE M. SULLIVAN
	Member, Board of Veterans' Appeals



 

